     Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 1 of 56




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE:                                         Case No: 1:20-mc-169

EX PARTE APPLICATION OF THE FEDERAL
REPUBLIC OF NIGERIA and ABUBAKAR
MALAMI, THE ATTORNEY GENERAL OF
THE FEDERAL REPUBLIC OF NIGERIA

                             Applicants.




          DECLARATION OF THE HONORABLE ABUBAKAR MALAMI
         IN SUPPORT OF APPLICANTS’ 28 U.S.C. §1782(a) APPLICATION




                                           MEISTER SEELIG & FEIN LLP
                                           125 Park Avenue, 7th Floor
                                           New York, NY 10017
                                           Tel: (212) 655-3500

                                           Attorneys for Applicants the Federal
                                           Republic of Nigeria and the Honorable
                                           Abubakar Malami, the Attorney General of
                                           the Federation and Minister of Justice of the
                                           Federal Republic of Nigeria
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 2 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 3 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 4 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 5 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 6 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 7 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 8 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 9 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 10 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 11 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 12 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 13 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 14 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 15 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 16 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 17 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 18 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 19 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 20 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 21 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 22 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 23 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 24 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 25 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 26 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 27 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 28 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 29 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 30 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 31 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 32 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 33 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 34 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 35 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 36 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 37 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 38 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 39 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 40 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 41 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 42 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 43 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 44 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 45 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 46 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 47 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 48 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 49 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 50 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 51 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 52 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 53 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 54 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 55 of 56
Case 1:20-mc-00169-LGS Document 4 Filed 03/25/20 Page 56 of 56




      
